Citation Nr: 0619905	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-21 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service conenciton for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active service from April 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO). 

In August 2005, the Board granted the veteran's motion to 
advance on docket.  

This matter was remanded by the Board in August 2005.  


FINDING OF FACT

The veteran has current PTSD related to an in-service 
stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).

A review of the veteran's DD Form 214 and service personnel 
records reveals that he was awarded the National Defense 
Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Aircraft Crewman Badge.  The veteran 
served in Vietnam from August 1967 to June 1968.  

In September 2003, the veteran reported that he was assigned 
to the Psyops Bn., upon his arrival in Vietnam.  He was 
transferred to the 246th Psyops Co. in August 1967 where his 
duties included being a printing press operator, loading and 
dropping leaflets from C47's, and broadcasting over a 
loudspeaker from a single engine aircraft.  He was attached 
to the 25th Infantry Division, Cu Chi, as a psychological 
operations team member.  He reported doing airborne 
loudspeaker broadcasts from UH1H helicopters and accompanying 
medical teams to remote villages as an observer.  He stated 
that while deployed on a medical team expedition he was left 
behind when the team loaded their truck and left.  He was 
left on his own in a village several miles from base camp.  
This occurred in the November-December 1967 time frame.  

The veteran said that he was transferred to PK17, north of 
Hue, shortly after the January 1968 Tet Offensive.  The base 
was shelled on a daily basis and there was a foot of rain 
water in the bunkers.  The veteran reported that he was 
subsequently returned to the 6th Psyops, and then transferred 
to the 244th Psyops Co. in Da Nang.  His units always drew 
gunfire when they started their loudspeaker broadcasts.  The 
veteran added that they suffered causalities, and the death 
of an acquaintance who was a point man on one of their 
missions.  

An October 2003 VA psycho-social examination noted the 
veteran's military duties and assignments.  It was observed 
that the veteran reported coming under mortar attacks while 
assigned to the Psyops units.  The veteran reported the 
incident where he was left behind by the medical team.  He 
also reported witnessing a Vietnam woman being interrogated 
through torture methods by Viet Cong soldiers.  The veteran 
also noted the death of the point man, with whom he had 
established a relationship.  

Following examination, the Axis I diagnoses were PTSD and 
adjustment disorder with mixed features.  

On a December 2003 VA examination the veteran again reported 
the duties he performed during his period of service.  He 
noted being exposed to rocket and mortar attacks and of 
having to walk back to camp after being left behind.  He also 
noted witnessing the torture of a female prisoner.  He also 
recalled a point man being killed on one of their operations.  
The examining psychologist reported that the veteran was 
awarded an Air Crewman's Badge, which indicated that he did 
participate in helicopter missions where he would drop 
leaflets and make announcements over loudspeakers.  The 
examiner noted the previous diagnosis of PTSD in October 
2003, but stated that he disagreed with this diagnosis.  

The examiner rendered an Axis I diagnosis of dysthymic 
disorder, chronic, moderate to moderately severe.  He 
concluded that there was insufficient evidence to justify a 
diagnosis of PTSD, "especially with regard to the symptom 
pattern and psychological tests reported and demonstrated as 
it compared to criteria demanded by DSM-IV."

A military history report with regard to the 6th Psyops 
Battalion, obtained in conjunction with the veteran's claim, 
reveals that the unit was involved in leaflet drops and 
loudspeaker broadcasts.  It was indicated that the companies 
worked very closely with air commando squadrons.  During the 
period from April 1966 to June 1967, that is shortly before 
the veteran's assignment, members of the unit received many 
combat decorations; including Bronze Star Medals, Air Medals, 
Army Commendation Medals, and Purple Hearts.  It was also 
noted that the unit was subject to mortar and bombing 
attacks.  

In April 2004 letter, B. Pomeory, LPC, indicated that she had 
seen the veteran for five counseling session focusing on his 
PTSD diagnosis.  

In May 2004, the veteran again reported the incident where a 
friend was gunned down while he was attached to the 1st 
Calvary to support Operation Delaware. The veteran wrote that 
his job as Field Team Leader was to coordinate PSYOPS 
missions with units located in this area of operations.  He 
remembered being attacked and having bullets whizzing by.  He 
remembered his friend being brought back from the front with 
the evacuation team telling him that his friend had been 
killed.  

In an April 2004 report the National Archives responded to a 
request to verify stressors.  It had found information for 
the 7th Psychological Operations Battalion and the 1st Cavalry 
Division.  A daily journal report from May 1, 1968, described 
the loss of a marine, which appeared to be "close to the 
area of operations [presumably as reported by the veteran]."  

Items forwarded by the National Archives included an August 
1968 report from the 7th Psyops Operations Battalion which 
noted that 3 teams had been assigned to the 1st Air Calvary 
Division Operations.  Also forwarded was the daily staff 
journal dated May 1, 1968, which reported an individual being 
killed during Operation Delaware. 



In a July 2004 report, A. McDonald, M.D., indicated that she 
had evaluated the veteran in June 2004.  At that time, the 
veteran related the incident where his friend was killed when 
acting as the point man in an operation.  Following 
examination, Dr. McDonald rendered a diagnosis of PTSD, 
chronic, with delayed onset.  

The veteran was afforded additional VA examination in October 
2005.  The veteran reported the incidents where he was left 
behind by the medical team and had to walk back to base camp; 
experienced constant mortar attacks on Highway 1 ten miles 
north of Hue; and witnessing the Vietnamese woman being 
tortured.  

The examiner concluded that the veteran met the criteria for 
a DSM-IV diagnosis of PTSD.  Axis I diagnoses of PTSD, 
chronic severe; major depressive disorder, recurrent, severe, 
without psychotic features; and panic disorder without 
agoraphobia, were rendered.  The examiner found that the 
stressors noted in the examination report, including the 
mortar attacks around PK17 and the bombing near Cu Chi in 
October 1967, served as the requisite stressors.  The 
examiner added that these events more likely than not 
precipitated his PTSD.  

VA treatment records dated through February 2006, show 
continuing treatment for PTSD.

The daily journal entry for May 1, 1968, reports that United 
States and enemy casualties were sustained.

With regard to the elements necessary for service connection 
for PTSD, there have been conflicting opinions as to whether 
the veteran meets the criteria for that diagnosis.  Most 
medical professionals have, however, found that the veteran 
does meet the criteria for that diagnosis.  Accordingly, the 
Board concludes that the evidence is in favor of a finding 
that the veteran meets the criteria for a diagnosis of PTSD 
under DSM-IV.

All the diagnoses of PTSD have been based on the in-service 
stressors reported by the veteran.  The second element for 
service connection is thus also established.

None of the claimed stressors have been precisely confirmed, 
but there is evidence that the veteran's unit received enemy 
fire.  He is thus deemed to have engaged in combat.  Sizemore 
v. Principi, 18 Vet App 264 (2004).

Even if it were not found that the veteran engaged in combat, 
there is supporting evidence of some stressors.  For instance 
the National Archives found evidence of the death of marine, 
which is consistent with the veteran's report of the death of 
a friend.  The Board therefore concludes that the evidence is 
in favor of a finding that there is credible supporting 
evidence of the claimed stressor or that the veteran engaged 
in combat.

Each of the elements for service connection having been 
satisfied, service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


